UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Date of Report:May 2, 2014 Commission file number 001-36028 ARDMORE SHIPPING CORPORATION (Translation of registrant's name into English) 69 Pitts Bay Road Hamilton, HM08 Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Item 1 - Information Contained in this Form 6-K Report Attached as Exhibit 1 is a copy of the 2014 Proxy Statement of Ardmore Shipping Corporation (the “Company”), dated May 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ARDMORE SHIPPING CORPORATION Date: May 2, 2014 By: /s/ Paul Tivnan Paul Tivnan Chief Financial Officer, Treasurer and Secretary
